                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


GABRIEL GREEN 1 and VALERIE
HALL-GREEN, individually and on
behalf of all others similarly situated,

             Plaintiffs,
                                                       Case No. 20-13079
       v.
                                                       Hon. George Caram Steeh
FCA US LLC,

         Defendant.
______________________________/


        OPINION AND ORDER GRANTING IN PART AND DENYING
       IN PART DEFENDANT’S MOTION TO DISMISS (ECF NO. 10)

       Defendant FCA US, LLC, seeks dismissal of Plaintiffs’ amended

complaint for lack of standing and for failure to state a claim. For the

reasons explained below, Defendant’s motion is granted in part and denied

in part. 2




1
 As a result of a typographical error, the caption of the complaint misspelled Gabriel
Green’s last name as “Greene.” The court has corrected the error here and will order
that the caption be corrected.
2
 Defendant filed a motion to dismiss (ECF No. 8) that was rendered moot by Plaintiffs’
amended complaint. Accordingly, the court will deny Defendant’s initial motion as moot.
                          BACKGROUND FACTS

      In their class-action amended complaint, Gabriel Green and Valerie

Hall-Green allege that Defendant FCA US, LLC, failed to provide them with

adequate notice of their right to continued heath care coverage under the

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

Gabriel Green was employed by Chrysler (FCA) until his termination in

2019. As an employee, he received medical, dental, and vision insurance

for himself and his family through the FCA US LLC Health Care Benefits

Plan for Represented Employees (“the Plan”). Defendant is the plan

sponsor and plan administrator.

      After the “qualifying event” of his termination, Green and his wife,

Valerie Hall Green, received a COBRA notice of continued health care

coverage from Defendant. See ECF No. 9-1. Plaintiffs allege that the notice

was deficient because it failed to identify the name and contact information

of the plan administrator and because it contained unnecessary warnings

that confused and discouraged them from electing continued health care

coverage. Instead of identifying Defendant as the plan administrator, the

notice references BenefitConnect as the “party responsible for COBRA

administration under your plan.” ECF No. 9-1 at PageID 138, 149.

According to Plaintiffs, the notice was not “written in a manner calculated to

                                      -2-
be understood by the average plan participant” as required by 29 C.F.R.

§ 2590.606-4. See Amended Complaint at ¶ 35 (ECF No. 9).

      Plaintiffs assert that the notice includes “an ominous warning

suggesting that the submission of even ‘incomplete’ information when

electing COBRA may result in civil, or even criminal, penalties.” Amended

Compl. at ¶ 4. The notice provides as follows:

        You certify that all information is complete and accurate to
        the best of your knowledge. Please note that any person
        who knowingly provides false, incomplete, or misleading
        information is considered to have committed an act to
        defraud or deceive the Plan Sponsor(s). The filing of any
        application for insurance or other claim for benefits based
        on false, misleading, or incomplete information is a
        fraudulent act and may result in criminal or civil penalties.

Id. (emphasis added). The notice also warns about the assessment of a

“$50 penalty from the IRS for each failure to provide an accurate tax

identification number for a covered individual.” Id at ¶ 7.

      Plaintiffs contend that these “threats and warnings” do not belong in a

COBRA notice and serve to discourage individuals from enrolling in

continued health care coverage. Plaintiffs allege that based “at least in part”

on the warnings, they did not enroll in continued health care coverage and

incurred out-of-pocket costs for care for their son’s serious medical

condition as well as routine visits. Amended Compl. at ¶¶ 12-15, 38-40.



                                      -3-
Plaintiffs bring this action on behalf of themselves and a similarly situated

class.

                               LAW AND ANALYSIS

   I.       Standing

         Defendant seeks dismissal for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1), alleging that Plaintiffs

lack standing. Standing is a jurisdictional requirement: “an essential and

unchanging part of the case-or-controversy requirement of Article III.” Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). The party invoking

federal jurisdiction has the burden of demonstrating the three elements of

standing:


           First, the plaintiff must have suffered an “injury in fact” – an
           invasion of a legally protected interest which is (a) concrete
           and particularized, and (b) “actual or imminent, not
           ‘conjectural’ or ‘hypothetical.’” Second, there must be a
           causal connection between the injury and the conduct
           complained of – the injury has to be “fairly . . . trace[able]
           to the challenged action of the defendant, and not . . . th[e]
           result [of] the independent action of some third party not
           before the court.” Third, it must be “likely,” as opposed to
           merely “speculative,” that the injury will be “redressed by a
           favorable decision.”

Lujan, 504 U.S. at 560-61 (citations omitted).

         A facial challenge to the court’s subject matter jurisdiction, as

Defendant makes here, “questions merely the sufficiency of the pleadings.”

                                         -4-
Wayside Church v. Van Buren Cty., 847 F.3d 812, 816-17 (6th Cir. 2017).

Accordingly, the court accepts the factual allegations in the complaint as

true, “just as in a Rule 12(b)(6) motion.” Id.

      Plaintiff’s claim arises under the Employee Retirement Income

Security Act (ERISA), as amended by COBRA. The COBRA amendment

“ensures that employees who lose coverage under their company’s ERISA

plan do not go without health insurance before they can find suitable

replacement coverage.” Youngstown Aluminum Prods., Inc. v. Mid-West

Benefit Servs., Inc., 91 F.3d 22, 26 (6th Cir. 1996); see also 29 U.S.C.

§ 1161(a). “Under COBRA, an employer that sponsors a group health

insurance plan must offer employees and qualified beneficiaries the

opportunity to continue their health insurance coverage, at group rates but

at their own expense, for at least 18 months after the occurrence of a

‘qualifying event’ and notice to the affected employee.” Morehouse v. Steak

N Shake, 938 F.3d 814, 818-19 (6th Cir. 2019). The administrator of the

group health plan must provide employees and qualified beneficiaries with

notice of their right to enroll in continued health insurance coverage within a

certain period of time after a qualifying event, such as a termination. Id.; 29

U.S.C. § 1166(a); 29 C.F.R. § 2590.606-4(a).




                                       -5-
      Plaintiffs do not allege that Defendant failed to provide timely notice

of their right to continued coverage under COBRA. Rather, Plaintiffs allege

that the notice was deficient. COBRA’s notice requirements are set forth in

regulations promulgated by the Department of Labor, which provide that

the notice shall contain certain information and “shall be written in a

manner calculated to be understood by the average plan participant.” 29

C.F.R. § 2590.606-4(b)(4). The required information includes (1) “[t]he

name of the plan under which continuation coverage is available; and the

name, address and telephone number of the party responsible under the

plan for the administration of continuation coverage benefits”; (2)

identification of the qualifying event; (3) identification of the qualified

beneficiaries; (4) an explanation of the plan’s procedures for electing

coverage, and the consequences for failing to elect coverage; (5) a

description of the continuation coverage available; (6) the time period for

which coverage is available; and (7) the cost of coverage and the due

dates for payments. 29 C.F.R. § 2590.606-4(b)(4)(i)-(xiv).

      Plaintiffs claim two violations of COBRA’s notice requirements (1) the

notice was not drafted in a manner calculated to be understood by the

average plan participant, because it contains unnecessary and confusing

information; and (2) the notice did not provide the name and contact

                                        -6-
information of the plan administrator. Defendant argues that Plaintiffs lack

standing to pursue these claims.

      Regarding the first claim, Plaintiffs allege that the warnings regarding

fraudulent and incomplete applications confused and discouraged them “at

least in part” from electing continued health coverage. Plaintiffs assert that

they were without health care coverage for nine months and they incurred

medical expenses as a result. Accepting Plaintiffs’ allegations as true, they

are adequate to demonstrate that Plaintiffs suffered an economic injury,

which is an injury in fact.

      Defendant does not contest this, but argues that Plaintiffs cannot

meet the causation and redressability elements of standing. Defendant

asserts that Plaintiffs “fail to identify a single non-conclusory allegation in

their Amended Complaint that the inclusion of truthful statements in a

COBRA election notice could not be ‘understood by the average plan

participant.’” ECF No. 13 at PageID 252. Defendant also argues that “the

Greens still would not have enrolled in COBRA if the ‘warnings’ language

they complain about had not been in the Notice, as it only played ‘a part’ in

their decision.” ECF No. 10 at PageID 169.

      These arguments address the merits of Plaintiffs’ claim, rather than

standing. “[O]ne must not ‘confus[e] weakness on the merits with absence

                                       -7-
of Article III standing.’” Arizona State Legislature v. Arizona Indep.

Redistricting Comm’n, 576 U.S. 787, 800 (2015) (citation omitted). See also

Warth v. Seldin, 422 U.S. 490, 500 (1975) (“[S]tanding in no way depends

on the merits of the plaintiff’s contention that particular conduct is illegal.”).

As the Sixth Circuit has emphasized, “[t]here is a difference between failing

to establish the elements of a cause of action and failing to show an Article

III injury. One is a failure of proof. The other is a failure of jurisdiction. Yes,

there can be overlap between the two inquiries. But they are not one and

the same.” Huff v. TeleCheck Servs., Inc., 923 F.3d 458, 462 (6th Cir.

2019), cert. denied, 140 S. Ct. 1117 (2020).

      To demonstrate the causation element of standing, Plaintiffs must

sufficiently allege that their injury is “fairly traceable” to the challenged

action of Defendant. For standing purposes, Plaintiffs need not

demonstrate proximate cause. “The standard for establishing traceability

for standing purposes is less demanding than the standard for proving tort

causation” and is “relatively modest.” Buchholz v. Meyer Njus Tanick, PA,

946 F.3d 855, 866 (6th Cir. 2020) (citations omitted; emphasis in original).

Here, Plaintiffs allege that as a result of the defective notice, at least in part,

they did not elect COBRA coverage and incurred medical expenses.

Plaintiffs’ injury is thus “fairly traceable” to the alleged defective notice.

                                        -8-
Plaintiffs’ injury is also redressable, through equitable relief and an award

of statutory damages. See 29 U.S.C. §§ 1132(a)(3), 1132(c)(1); but see

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 106 (1998) (injury not

redressable by damages when they are payable to U.S. Treasury rather

than plaintiff). Plaintiff have properly alleged standing with respect to this

claim.

      Plaintiffs also allege that Defendant violated the notice requirements

by failing to properly identify the plan administrator and provide contact

information. With regard to this claim, Plaintiffs have failed to allege an

injury in fact. Plaintiff have not alleged that they were harmed by this

alleged misinformation. 3 For example, they have not alleged that they

attempted to enroll or had questions and could not contact the

administrator of the plan. Assuming that the notice did not correctly identify

the plan administrator, and the statute was violated, Plaintiffs have not

asserted that they suffered any adverse consequences as a result. “[A]

bare procedural violation, divorced from any concrete harm” does not

“satisfy the injury-in-fact requirement of Article III.” Spokeo, Inc. v. Robins,




3
 Defendant contends that the notice correctly identified the third-party administrator of
the health plan, BenefitConnect, and that the statute was not violated. See Carter v. Sw.
Airlines Co., 2020 WL 7334504, at *6 (M.D. Fla. Dec. 14, 2020). For standing purposes,
however, the court assumes that Plaintiff’s claim is meritorious.
                                          -9-
136 S. Ct. 1540, 1549 (2016). This is because “Article III standing requires

a concrete injury even in the context of a statutory violation.” Id.

         Plaintiffs suggest that they suffered an “informational injury” as a

result of the alleged failure to provide the correct information for the plan

administrator. Even so, they must allege that actual consequences or a real

risk of harm flows from the lack of information. See Huff, 923 F.3d at 465-

66. Plaintiffs have failed to do so here.

         In sum, although Plaintiffs have standing to pursue their notice claim

based upon allegedly confusing statements that discouraged them from

electing coverage, they do not have standing to challenge the allegedly

incorrect identification of the administrator of the plan.

   II.      Failure to State a Claim

         Defendant also seeks dismissal pursuant to Rule 12(b)(6). To survive

a motion to dismiss, the plaintiff must allege facts that, if accepted as true,

are sufficient “to raise a right to relief above the speculative level” and to

“state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The complaint “must contain either direct or inferential

allegations respecting all the material elements to sustain a recovery under

some viable legal theory.” Advocacy Org. for Patients & Providers v. Auto

                                        -10-
Club Ins. Ass’n, 176 F.3d 315, 319 (6th Cir. 1999) (internal quotation marks

omitted).

      Plaintiffs allege a violation of 29 C.F.R. § 2590.606-4(b)(4), which

sets forth the general requirement that a COBRA notice “shall be written in

a manner calculated to be understood by the average plan participant.”

Case law or other guidance interpreting this provision is scarce, although it

appears to be “an objective standard rather than requiring an inquiry into

the subjective perception of the individual participants.” Wilson v. Sw. Bell

Tel. Co., 55 F.3d 399, 407 (8th Cir. 1995). In the context of another ERISA

provision, this standard “will usually require the limitation or elimination of

technical jargon and of long, complex sentences, the use of clarifying

examples and illustrations, the use of clear cross references and a table of

contents.” 29 C.F.R. § 2520.102-2 (governing style and format of summary

plan description). “The notice must be sufficient to permit the discharged

employee to make an informed decision whether to elect coverage.” Scott

v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1230 (11th Cir. 2002).

See also Riddle v. PepsiCo, Inc., 440 F. Supp.3d 358, 363 (S.D.N.Y. 2020)

(citing Wilson and Scott); Bryant v. Wal-Mart Store, Inc., 2019 WL

3542827, at *6 n.9 (S.D. Fla. Apr. 18, 2019).




                                      -11-
      Plaintiffs allege that the COBRA notice was not written in a manner

calculated to be understood by the average plan participant “because it

contains false and misleading threats of possible criminal and civil penalties

for submitting incomplete information.” ECF No. 12 at PageID 224.

Plaintiffs allege that the notice misstates the law, because incomplete

information (rather than knowingly false information) should not subject an

applicant to penalties. See 18 U.S.C. § 1027 (providing for fines and

imprisonment for making knowingly false statements or knowingly failing to

disclose information in a document required by ERISA); United States v.

Barkus, 816 F.2d 255, 257 (6th Cir. 1987) (holding that § 1027 applies to

fund participants).

      Defendant argues that Plaintiffs cannot plausibly state a claim

because the challenged language is neither confusing to the average plan

participant nor legally incorrect. The notice states, however, that a

participant could be subject to a penalty for providing incomplete

information, which is not a strictly accurate statement of the law.

Defendant’s arguments address the merits of Plaintiffs’ claim and are more

properly explored on a motion for summary judgment. Although perhaps a

close call, Plaintiffs have plausibly alleged that the COBRA notice is not

written in a manner calculated to be understood by the average plan

                                     -12-
participant because it contains a misstatement of law. It remains to be

determined whether, under an objective standard, the notice is sufficient to

allow the average plan participant to make an informed decision regarding

whether to elect coverage. Accordingly, Defendant’s motion is denied as to

this claim.

                                   CONCLUSION

      IT IS HEREBY ORDERED that Defendant’s motion to dismiss

Plaintiff’s amended complaint (ECF No. 10) is GRANTED IN PART and

DENIED IN PART, consistent with this opinion and order.

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss the

original complaint (ECF No. 8) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that the case caption shall be corrected

to identify the Plaintiffs as Gabriel Green and Valerie Hall-Green.

Dated: May 4, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                       May 4, 2021, by electronic and/or ordinary mail.

                                      s/Leanne Hosking
                                         Deputy Clerk




                                          -13-
